         Case 1:21-cr-00330-JEB Document 14 Filed 09/10/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,
          Plaintiff,

                    v.                         Criminal Case. No.: 21-330 (JEB)



JONATHAN J. MUNAFO,
         Defendant.



                             JOINT STATUS REPORT

      The parties jointly report the following under the Court’s July 13, 2021 order

to submit a joint status report by today.

         Status of Mr. Munafo’s Custody and W.D. Michigan Matter

      1. Mr. Munafo has been transferred to FDC SeaTac where he is undergoing the

mental observation ordered in his Western District of Michigan matter.

                Status of Efforts by Mr. Munafo’s Defense Team

      2. Now that some discovery has been provided counsel will attempt to visit

Mr. Munafo in person.

      3. The defense team continues to research anticipated pre-trial issues and

continues fact investigations related to the case.

                                Status of Discovery

      4. On August 4, 2021, the government made initial discovery disclosures.

      5. The defense requested some additional video files. The government has

indicated it would work on turning these over and will be providing additional

discovery materials consistent with its obligations.
         Case 1:21-cr-00330-JEB Document 14 Filed 09/10/21 Page 2 of 2




                      Status of Efforts by the Government

      6. The government indicated it will attempt to tender a global plea offer to

resolve both the W.D. Michigan case and this one.

                     Joint Recommendation by the Parties

      7. The parties jointly request that this Court continue the above-captioned

proceeding for sixty days, until Tuesday, November 9, 2021. During this time, the

parties request that the Speedy Trial Act, if applicable, be tolled.

      RESPECTFULLY SUBMITTED.

      Date: September 10, 2021.

For the United States:                       For Jonathan Munafo:

Channing D. Phillips                         Eric Alexander Vos
Acting United States Attorney                Federal Public Defender,
DC Bar No. 415793                            District of Puerto Rico
                                             Franco Pérez-Redondo
/s/ Sean P. Murphy
                                             Assistant Federal Public Defender,
Sean P. Murphy
                                             District of Puerto Rico
Assistant U.S. Attorney
Detailee, Capitol Riot Prosecutions
                                             /s/ Kevin E. Lerman*
D.C. Bar No. 1187821
                                             Research & Writing Attorney
Torre Chardón, Suite 1201
                                             241 F.D. Roosevelt Ave.
350 Chardón Avenue
                                             San Juan, PR 00918-2441
San Juan, PR 00918
                                             Tel. (787) 281-4922, Fax (787) 281-4899
Tel. 787-766-5656
                                             E-mail: Kevin_Lerman@fd.org
sean.murphy@usdoj.gov




                                             * I HEREBY CERTIFY that on this date I
                                             e-filed this Notice using the CM/ECF
                                             system, which will send notification to all
                                             parties of record.




                                           -2-
